EXHIBIT 10.1


FIFTH AMENDMENT OF SECURITY AGREEMENT


This FIFTH AMENDMENT OF SECURITY AGREEMENT (Personal Property-Borrower) (this
"Amendment") is dated as of September 28, 2020, and is executed and delivered by
and between NATURAL GAS SERVICES GROUP, INC., a Colorado corporation (the
"Debtor"), and JPMORGAN CHASE BANK, N.A., a national banking association (the
"Secured Party").


W I T N E S S E T H:
RECITALS:


1. Debtor and Secured Party have entered into that certain Credit Agreement
dated December 10, 2010, as amended pursuant to that certain First Amendment to
Credit Agreement dated effective December 31, 2011, by and between Borrower and
Secured Party, that certain Second Amendment to Credit Agreement dated December
30, 2013, by and between Borrower and Secured Party, that certain Third
Amendment to Credit Agreement dated November 19, 2014, by and between Borrower
and Secured Party, that certain Fourth Amendment to Credit Agreement dated
December 31, 2015, by and between Borrower and Secured Party, and that certain
Fifth Amendment to Credit Agreement dated August 31, 2017, by and between
Borrower and Secured Party (said Credit Agreement, as previously amended and as
the same may hereafter be further amended, modified, restated, and/or
supplemented from time to time in accordance with its terms, shall hereinafter
be collectively referred to as the "Credit Agreement"). Capitalized terms that
are used herein without definition and that are defined in the Credit Agreement
shall have the same meanings herein as in the Credit Agreement.


2. In connection with the Credit Agreement, Debtor and Secured Party have
previously executed a Security Agreement (Borrower) dated December 10, 2010, as
previously amended pursuant to the terms of that certain First Amendment of
Security Agreement dated December 31, 2011, executed by and between the Borrower
and the Lender, that certain Second Amendment of Security Agreement dated
December 30, 2013, executed by and between the Borrower and the Lender, that
certain Third Amendment of Security Agreement dated December 31, 2015, executed
by and between the Borrower and the Lender, and that certain Fourth Amendment of
Security Agreement dated August 31, 2017, executed by and between the Borrower
and the Lender (said Security Agreement, as previously amended, shall
hereinafter be collectively referred to as the "Security Agreement"), covering
all Collateral of Debtor more particularly described therein, including without
limitation, the specific Equipment Inventory of Debtor identified in Exhibit D
attached to the Security Agreement, together with any and all accessions thereto
and any and all leases or other Chattel Paper covering any portion of such
specific Equipment Inventory.


3. In connection with the applicable terms of the Credit Agreement requiring an
update and replacement of the specific Equipment Inventory listing attached as
Exhibit D to the Security Agreement and as Exhibit E to the Credit Agreement,
Debtor is now required to further amend the Security Agreement in order to
evidence the inclusion of new Equipment Inventory designated by Debtor as
additional Collateral for the Obligations.


AGREEMENTS:


Now, in consideration of the financial accommodations extended and to be
extended to the Borrower pursuant to the Credit Agreement, Debtor and Secured
Party do hereby further amend and modify the Security Agreement upon and subject
to the following terms:


Section 1. Replacement of Collateral Locations Listing Exhibit. The listing of
Collateral Locations attached as Exhibit B to the Security Agreement is hereby
deleted in its entirety, and such



--------------------------------------------------------------------------------



Exhibit B is hereby replaced in its entirety by the form of Exhibit B attached
hereto and hereby made a part hereof for all purposes.


Section 2. Replacement of Equipment Inventory Listing Exhibits. The listing of
Equipment Inventory attached as Exhibit D to the Security Agreement is hereby
deleted in its entirety, and such Exhibit D is hereby replaced in its entirety
by the form of Exhibit D attached hereto and hereby made a part hereof for all
purposes. Additionally, the listing of Equipment Inventory attached as Exhibit E
to the Credit Agreement is hereby deemed to be replaced in its entirety with a
new Equipment Inventory listing identical to the Equipment Inventory listing
attached hereto as Exhibit D.


Section 3. Pledge of Newly Designated Equipment Inventory. In order to evidence
the pledge to Secured Party of a first priority Lien against the new Equipment
Inventory identified and listed on Exhibit D attached to this Amendment which
was not originally described in the original Exhibit D attached to the Security
Agreement, Debtor and Secured Party hereby agree that all Equipment Inventory
described in Exhibit D attached hereto is hereby deemed to be (i) included as
Equipment Inventory, as referred to and described in the Security Agreement, and
(ii) Collateral securing all Obligations.


Section 4. Confirmation of Security Interest and Lien. Without limitation of the
foregoing, Debtor hereby assigns and transfers to Secured Party, and hereby
grants to Secured Party, a security interest and Lien in, to and against all of
the above-described new Equipment Inventory which is now hereby deemed included
with the Collateral covered by the Security Agreement.


Section 5. Designated Equipment Inventory Collateral. In accordance with Section
5.11(a) of the Credit Agreement, Debtor hereby designates that all of the
specific Equipment Inventory of Debtor described in Exhibit D attached hereto
shall be deemed to be the Equipment Inventory which serves as Collateral for the
Obligations. In accordance with the requirements of Section 5.11(b) of the
Credit Agreement, Debtor hereby represents and warrants to Secured Party that
the specific Equipment Inventory described in Exhibit D attached hereto is the
newest and most recently acquired rental compressor Inventory now owned and held
by Debtor.


Section 6. No Financing Statements, Security Agreements. No security agreement
describing all or any portion of the above-described new Equipment Inventory has
been filed or is of record in any jurisdiction except for financing statements
or security agreements naming Secured Party as the secured party, and the Lien
against such new Equipment Inventory which is evidenced by the Security
Agreement, as hereby amended, is first and superior in priority and is not
subject to the Lien of any other person or entity.


Section 6. Limitations. The amendments set forth herein are limited precisely as
written and shall not be deemed to (a) be a consent to, or waiver or
modification of, any other term or condition of the Security Agreement or any of
the other Credit Documents. Except as expressly modified hereby or by express
written amendments thereof, the terms and provisions of the Security Agreement
and any other Credit Documents are and shall remain in full force and effect. In
the event of a conflict between this Amendment and the Security Agreement, the
terms of this Amendment shall be controlling.


Section 7. Descriptive Headings, etc. The descriptive headings of the several
Sections of this Amendment are inserted for convenience only and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.


Section 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts and all of such
counterparts shall together constitute one and the same instrument. Complete
sets of counterparts shall be lodged with the Debtor and the Secured Party.



--------------------------------------------------------------------------------





Section 9. References to Agreement. As used in the Security Agreement, on and
subsequent to the effective date hereof, the term "Agreement" shall mean the
Security Agreement, as amended by this Amendment.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto as of the date first set forth
above.


"Debtor"


NATURAL GAS SERVICES GROUP, INC.,
a Colorado corporation



                      By:/s/ Stephen C. TaylorStephen C. Taylor, Chief Executive
Officer



"Secured Party"


JPMORGAN CHASE BANK, N.A.,
a national banking association






EXHIBIT B


COLLATERAL LOCATIONS




(See attached spreadsheet) EXHIBIT D


DESIGNATED EQUIPMENT INVENTORY


(See attached spreadsheet with replacement Equipment Inventory listing)



